Citation Nr: 0619596	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $1,027.34 
awarded pursuant to Chapter 35, Title 38, United States Code, 
for enrollment in an educational institution from July 10, 
2002 through August 26, 2002, to include whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran's unverified dates of service are from January 
1976 to October 1983.  The appellant is the veteran's spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision of the RO's Committee on 
Waivers and Compromises, which denied the appellant's request 
for a waiver of recovery of an overpayment of Chapter 35 
educational assistance benefits in the amount of $1,027.34, 
for enrollment in an educational institution from July 10, 
2002 through August 26, 2002.  

In March 2005, the Board remanded the case to the RO for 
additional development.  The case was thereafter returned to 
the Board for further consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded Chapter 35 educational 
assistance benefits after she filed an application in May 
2001.  

3.  By letter in August 2002, the RO notified the appellant 
about a change in her enrollment during the term that began 
on July 10, 2002, which resulted in a termination of her 
benefits on that date due to her receipt of a grade for six 
credit hours that would not count toward her graduation; she 
was notified as to how she could reduce her debt.    

4.  For the period from July 10, 2002 through August 26, 
2002, the appellant was paid at the rate of $670 a month, or 
$1,027.34 for the period in question, thus creating an 
overpayment of $1,027.34.

5.  The appellant was solely at fault in the creation of the 
overpayment of Chapter 35 educational assistance benefits in 
the amount of $1,027.34 by virtue of her receipt of a 
nonpunitive grade that was not used in computing the 
requirements for her graduation; fault on the part of the VA 
or mitigating circumstances have not been shown.  

6.  Recovery of the overpayment of Chapter 35 educational 
assistance benefits would not deprive the appellant of the 
ability to provide for life's basic necessities.  

7.  Recovery of the overpayment would defeat the purpose of 
the benefit, as it would deprive the appellant of educational 
opportunities that would prepare her to help support her 
family.  

8.  Failure to repay the debt would not result in unjust 
enrichment to the appellant.

9.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of educational assistance benefits 
in the amount of $1,027.34 awarded pursuant to Chapter 35, 
Title 38, United States Code, for enrollment in an 
educational institution from July 10, 2002 through August 26, 
2002 would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) has not provided explicit guidance 
relevant to the applicability of VCAA to Chapter 35 
educational assistance benefits.  But cf. Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA does not 
apply to Chapter 53 waiver of recovery matters, as Chapter 53 
already has its own notice provisions).  In any event, the 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

II.  Factual Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid Chapter 35 educational 
assistance benefits on the basis that she was enrolled in an 
educational institution from July 10, 2002 through August 26, 
2002, when courses taken during that period did not count 
towards her degree.  Documentation in the file indicates that 
the appellant was awarded Chapter 35 educational assistance 
benefits after she filed an application in May 2001.  For the 
Summer II term, which fell during the period of July 10, 2002 
through August 26, 2002, the appellant was enrolled in and 
finished two developmental classes.  For those classes, she 
received a grade for six credit hours that would not count 
toward her graduation.  A final grade report dated on August 
12, 2002, shows that she received an "E" (for effort) for 
those two classes.  

The overpayment was created by an RO letter in August 2002, 
which retroactively terminated the appellant's educational 
assistance benefits, effective on July 10, 2002.  In that 
letter, the RO notified the appellant that she could reduce 
her debt by sending a statement explaining why she received 
grades that would not count toward graduation.  

In October 2002, the appellant requested a waiver of recovery 
of the "accidental debt" of $1,027.34 in educational 
assistance benefits.  With the request, she submitted VA Form 
20-5655, Financial Status Report, which reflects monthly 
income in excess of monthly expenses. 

In December 2002, the RO's Committee on Waivers and 
Compromises denied the appellant's request for a waiver of 
recovery of an overpayment of Chapter 35 educational 
assistance benefits in the amount of $1,027.34 on the basis 
that it would not be against equity and good conscience for 
the VA to recover the indebtedness.  

In January 2003, the appellant expressly disagreed with the 
December 2002 denial of her waiver request, as well as the 
debt she was purported to owe.  She stated that while she did 
not pass either of her Summer II term classes, she did not 
have to repay benefits for a "failing grade," according to 
VA Form 22-0337.  She also noted that her VA counselor had 
advised her to first take developmental classes and had 
"okayed" all of her classes.  In a statement dated in 
December 2005, she reiterated that she was following her VA 
counselor's instruction to finish all her development 
courses.  

In her substantive appeal (VA Form 9) received in May 2003, 
the appellant indicated that she had not been to school in 40 
years, prior to attending college classes, and that she was 
still adjusting to college and to classes that were 
"foreign" to her.  
 
III.  Analysis

In this case the Board must first determine whether the debt 
was properly created.  A review of the record, to include an 
audit prepared in March 2003, shows that the appellant was 
paid Chapter 35 educational assistance benefits for the 
period from July 10, 2002 through August 26, 2002, at the 
rate of $670 a month, or $1,207.34 for the period in 
question.  Such payment was made on the basis of enrollment 
in an educational institution during that period.  However, 
it was subsequently discovered that the appellant received a 
nonpunitive grade for two developmental classes taken in that 
period.  

Under Chapter 35, VA will not pay benefits to an individual 
for a course from which the individual withdraws or receives 
a nonpunitive grade that is not used in computing the 
requirements for graduation.  38 C.F.R. § 21.4136 (a) (2005).  
In statements, the appellant appeared to indicate that she 
had failed the two classes at issue, but a final grade report 
from her college clearly shows that she received an "E" for 
effort, which is a grade that is not computed, rather than an 
"F" for failing, which is a grade that is computed towards 
graduation requirements.   

Thus, the RO properly terminated the appellant's educational 
assistance effective July 10, 2002, which is in accord with 
38 C.F.R. § 21.4135 (w) (2005), pertaining to the effective 
date of discontinuance of educational assistance allowances 
where nonpunitive grades are received and there are no 
mitigating circumstances.  For the overpayment period in 
issue (July 10, 2002 through August 26, 2002), the appellant 
was paid $1,027.34 in educational assistance benefits when 
she was entitled to $0, thereby creating an overpayment of 
$1,027.34.  Accordingly, the Board concludes the overpayment 
of Chapter 35 educational assistance benefits was properly 
created.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers in its December 2002 decision determined 
that a waiver of recovery of an overpayment of $1,027.34 in 
educational assistance benefits was not precluded by a 
finding of fraud or misrepresentation.  As the Board is in 
accord with this finding, the Board's decision on the present 
issue will be limited to the determination of whether or not 
waiver of recovery of the overpayment of educational 
assistance benefits is warranted on the basis of equity and 
good conscience.

The RO's Committee on Waivers denied the appellant's claim 
for waiver on the basis that recovery of the overpayment 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  The standard of "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt.  As 
noted, VA will not pay Chapter 35 benefits where a 
nonpunitive grade, which does not count toward graduation 
requirements, is received.  38 C.F.R. § 21.4136 (a) (2005).  
During Summer II term, the appellant took two developmental 
courses for which she received a nonpunitive grade, and when 
provided an opportunity in August 2002, she did not present 
any mitigating circumstances for consideration as to why she 
received a nonpunitive rather than a punitive grade.  
38 C.F.R. § 21.4136 (a) and (b) (2005).  Consequently, the 
Board finds that the appellant was at fault in the creation 
of the $1,027.34 overpayment.

As to whether there was any fault on the part of the VA that 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of the VA.  The VA, upon 
learning of the nonpunitive grade, took prompt action to 
terminate the appellant's educational assistance benefits for 
the school term in question.  It is clear that the 
appellant's actions caused the overpayment without any fault 
on the part of the VA to offset her fault.

The Board has noted the appellant's argument that the debt 
was "accidental."  She stated that a VA counselor had 
advised her to take all of the developmental classes first 
and had "okayed" all of her classes.  She stated that she 
was still adjusting to attending college and taking a class 
that was "foreign" to her.  She indicated that she had not 
been to school in 40 years.  In essence, she believes that 
any fault on her part is excusable or that she has mitigating 
circumstances.  Her explanations, however, are not 
representative of the mitigating circumstances listed in 
38 C.F.R. § 21.4136 (b).  While such list is not all 
inclusive, the Board does not find that the appellant's 
explanations demonstrate that forces beyond her control have 
prevented her from pursuing her educational program 
continuously.  Id.  The overpayment in this case was not 
created as a result of her attending the developmental 
classes in question.  Rather the overpayment was the result 
of her receipt of benefits for classes for which she received 
nonpunitive, instead of punitive, grades.  Therefore, the 
Board finds that the appellant was solely responsible for the 
overpayment in this case, and thus the impact of fault as a 
factor in the equity and good conscience standard is not 
minimized based on her account of mitigating circumstances.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, a financial status report was received in 
October 2002.  The report shows that the appellant's monthly 
net income consisted of $801 from Social Security and $2,221 
in other income (presumably VA compensation), both received 
by the veteran, for a total of $3,022.  The total monthly 
expenses were $2,888, including $1,089 for rent or mortgage 
payment, $300 for food, $380 for utilities and heat, $126 for 
car insurance, $82 for life insurance, $100 for personal 
expenses, $75 for car maintenance, and $636 for payments on 
installment contracts and other debts (i.e., $256 for 
refrigerator, washer and dryer, and $380 for car).  The 
appellant stated that she had no discretionary income with 
which to repay her educational assistance debt.  She listed 
no cash in the bank or on hand, and no other assets (she left 
blank the space for the value of any automobiles).  She 
listed her creditors on installment contracts and other 
debts, which as noted pertained to appliances and a car.  The 
net monthly income exceeded the net monthly expenses by $134.  

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would not render the appellant unable to provide for 
life's basic necessities.  The financial status report shows 
a $134 a month surplus.  This amount was arrived at after 
taking into consideration the appellant's monthly expenses, 
including outstanding debt of $636 per month to installment 
contract creditors.  In view of the monthly surplus, it has 
not been shown that financial hardship would result upon 
recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  The VA Dependents' Educational 
Assistance program under Chapter 35 is extended to the 
spouses of veterans with a service-connected total disability 
permanent in nature for the purpose of assisting them in 
preparing to support themselves and their families at a 
standard of living level that the veteran, but for his 
service disability, could have expected to provide for the 
veteran's family.  38 C.F.R. § 3500 (West 2002).  In this 
case, the purpose of the program would be defeated by 
recovery of the indebtedness because it would deprive the 
appellant of educational opportunities that would prepare her 
to help support her family.  

The Board also finds that failure to make restitution would 
not necessarily result in unfair gain to the appellant.  She 
did receive monetary benefits to which she had no legal 
entitlement.  That is, she was erroneously paid for a school 
term in which she received a nonpunitive grade that was not 
used in computing the requirements for her graduation.  
However, it is arguable whether she actually gained unjustly 
by retaining the money erroneously paid.  The erroneous 
payment was used for two remedial classes that the appellant 
needed as she evidently was adjusting to and perhaps 
struggling with certain college academic requirements.  Thus, 
her receipt of the erroneous payment would not necessarily 
place her in a better academic position than other Chapter 35 
benefit recipients who do not require such remedial training.  
Under such circumstances, it would not constitute unjust 
enrichment to allow the appellant to retain the money to 
which she was not entitled.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.

The Board has carefully considered each of the elements used 
in determining whether or not it would be against equity and 
good conscience to waive recovery of the appellant's 
indebtedness.  While the appellant is at fault in the 
creation of the debt and while collection of the debt would 
not deprive her of basic necessities and create a financial 
hardship, the Board in this case has given particular weight 
to the factors of whether repayment would defeat the purpose 
of the benefits and whether repayment would result in unfair 
gain to the appellant.  Those factors are in her favor.  
Accordingly, the Board finds that it would be against equity 
and good conscience to collect the appellant's indebtedness.  
Therefore, waiver of recovery of the overpayment in the 
amount of $1,027.34 is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the amount of $1,027.34 awarded 
pursuant to Chapter 35, Title 38, United States Code, for 
enrollment in an educational institution from July 10, 2002 
through August 26, 2002, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


